Appeal by the Great American Indemnity Company from a decision and award made by the State Industrial Board in favor of claimant. The sole issue is whether appellant was the insurance carrier at the time of the accident. A fifteen-day binder to cover the business of the employer had been issued by appellant to be effective on October 1,1938. Although there is testimony to indicate that a different oral arrangement was sought, the binder was not canceled in accordance with the provisions of subdivision 5 of section 54 of the Workmen’s Compensation Law. It was, therefore, in effect on October 13, 1938, at the time the accident happened. (Matter of Otterbein v. Babor & Comeau Co., 272 N. Y. 149.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.